 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                   ***
 7    JPMORGAN CHASE BANK N.A,                                Case No. 2:17-cv-00074-JCM-PAL
 8                                           Plaintiff,                     ORDER
             v.
 9
      SFR INVESTMENTS POOL 1, LLC, et al.,
10
                                          Defendants.
11

12          This matter is before the court on the parties’ Joint Status Report (ECF No. 55).
13          On June 28, 2018, the district judge entered an Order (ECF No. 49) resolving the parties’
14   motions for summary judgment and directing that SFR submit a proposed judgment within 30
15   days. SFR and JP Morgan Chase filed a Notice of Settlement (ECF No. 52) on July 31, 2018
16   requesting that the court stay entry of the judgment in this case for 60 days “to complete the
17   settlement process”. The court entered an Order (ECF No. 53) granting the parties’ request for 60
18   days to complete their settlement and to file a stipulation to dismiss with prejudice.
19          In the current joint status report, the settling parties request another 60-day extension
20   because, although the settlement documents have been signed, they need an additional 60 days “by
21   the nature of the performance,” and Chase and the HOA are still in settlement discussions.
22          This case should have been closed by entry of the judgment consistent with the district
23   judge’s order months ago. The parties are, of course, free to settle a case after entry of judgment,
24   but the court will not keep granting extensions keeping cases that have been resolved by summary
25   judgment open on its docket.
26   ///
27   ///
28   ///
                                                          1
 1          IT IS ORDERED that the parties shall have a final extension until November 30, 2018,

 2   to file a stipulation to dismiss with prejudice, or a judgment as directed by the district judge. No

 3   further extensions will be granted.

 4          DATED this 11th day of October 2018.
 5

 6
                                                          PEGGY A. LEEN
 7                                                        UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
